Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-16 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Herzog et al (US 7735063 B2) hereafter Herzog in view of Test Complete (https://web.archive.org/web/20171024010141/https://support.smartbear.com/testcomplete/docs/testing-with/checkpoints/property/about.html) hereafter Test Complete.
Regarding claim 1, Herzog teaches a computer-implemented method for identifying objects stored in a storage device, the method comprising: receiving, at an object discovery engine executed by a processor, a request from an object discovery controller over a network for identifying one or more objects of input data (Para 42, the application requests from the configuration server a configuration object, “configuration server” is analogous to “object discovery engine”, “application” is analogous to “object discovery controller”); analyzing the input data to determine a list of a plurality of fields (Para 45, broad context includes geographic locations, such as a country or geographical region, and an industry in which the solution operates, “broad context” is analogous to “plurality of fields”) as a part of content of the input data (Para 46, The configuration server then identifies configuration information associated with the broad context as identified by the received indication, “configuration information” is analogous to “input data”, ) using a predetermined field identification analysis (Para 46, This process is referred to as a sub-process 635 to activate or build the configuration directory, “sub-process 635” is analogous to “predetermined field identification analysis”); determining a first list of knowledge objects based on the request (Para 46, iteratively identify additional configuration information to be selected from the configuration repository, “additional configuration information” is analogous to “a first list of knowledge objects”), each of the knowledge objects of the first list corresponding to one of a plurality of data type categories (Para 45, data type categories include geographic locations, such as a country or geographical region, and an industry in which the solution operates), wherein each of the knowledge objects includes, a value attribute to specify matching data to match a field associated with an information object (Para 25, The configuration set identifier 210 identifies a group of configuration objects based on a shared characteristic , “configuration set identifier” is analogous to “value attribute”, “ shared characteristic” is analogous to “matching data”), and a tag attribute to specify one of a plurality of formats associated with the matching data stored in the value attribute (Para 25, Configuration objects may be grouped into configuration sets based on a shared characteristic or use in a common business process, “configuration set” is analogous to “tag attribute”, “shared characteristic” is analogous to “one of a plurality of formats”).
Herzog does not appear to explicitly teach a verify attribute to specify a method to verify the field of the information object, and a tag attribute to specify one of a plurality of formats associated with the matching data stored in the value attribute. In analogous art, Test Complete teaches a verify attribute (Page 1, property checkpoint verifies that an object has the expected value, “property checkpoint” is analogous to “verify attribute”) to specify a method to verify the field of the information object (Page 1, property checkpoints let you perform "not equals", "greater than", "less than", "contains" and other kinds of checks.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Herzog to include a verify attribute to specify a method to verify the field of the information object, as taught by Herzog. One of ordinary skill in the art would be motivated to modify the method of Herzog to include a verify attribute to specify a method to verify the field of the information object in order to check whether the application is working correctly, as taught by Test Complete (Page 1, is helps you check whether your tested application works correctly).
Herzog in view of Test Complete teaches for each of the fields identified in the list (Herzog, Para 45, broad context includes geographic locations, such as a country or geographical region, and an industry in which the solution operates, “broad context” is analogous to “plurality of fields”), matching and verifying the field against each of the knowledge objects of the first list to determine whether the field matches the knowledge object, including matching the field against a value stored in the value attribute (Herzog, Para 25, The configuration set identifier 210 identifies a group of configuration objects based on a shared characteristic , “configuration set identifier” is analogous to “value attribute”, “ shared characteristic” is analogous to “matching data”), and a format specified by the tag attribute of the knowledge object (Herzog, Para 25, Configuration objects may be grouped into configuration sets based on a shared characteristic or use in a common business process, “configuration set” is analogous to “tag attribute”, “shared characteristic” is analogous to “one of a plurality of formats”), verifying the field (Test Complete, Page 1, property checkpoint verifies that an object has the expected value) using a predetermined verification method specified in the verify attribute of the knowledge object (Test Complete, Page 1, property checkpoints let you perform a verification method such as "not equals", "greater than", "less than", "contains" and other kinds of checks), and if the field has been matched and verified, inserting an object identifier (ID) of the knowledge object (Herzog, Para 25, The configuration set identifier identifies a group of configuration objects, “configuration set identifier” is analogous to “object identifier”) into a result list (Herzog, Para 58, all configuration objects needed by the application in a single request, “request” is analogous to “list”); and transmitting the result list to the object discovery controller over the network (Herzog, Para 58, configuration server may send all of the configuration objects to the application at substantially the same time, “application” is analogous to “object discovery controller”).
Regarding claim 10, Herzog in view of Test Complete teaches the method of claim 1, further comprising: receiving a repository configuration information from the object discovery controller (Herzog, Para 18, The configuration server also includes a process to provide configuration information to applications, “configuration server” is analogous to “object discovery controller”), the repository configuration information including a link to a storage location of the input data is stored (Herzog, Para 18, The process to select configuration information facilitates the selection and subsequent transfer of portions of configuration information from the configuration repository to the configuration directory for use by the applications, “transfer” is analogous to “link”); determining a communication protocol from the repository configuration information (Herzog, Para 12, The configuration server is connected to the application servers with a communications link, this requires the determination of a communication protocol); and accessing the storage location via the link to retrieve the input data from the storage location using the communication protocol (Herzog, Para 19, The process provides configuration information from the configuration directory to the application servers, this process requires a communication protocol, “configuration directory” is analogous to “storage location”).
Claim 15 is the non-transitory machine-readable medium claims corresponding to method claim 1, and is analyzed and rejected accordingly.
Claim 16 is the data processing system claim corresponding to the method claim 1, and is analyzed and rejected accordingly.


Claims 2, 3, 4, 5, 6, 7, 9, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Herzog in view of Test Complete further in view of Andros et al (US 20100121656 A1) hereafter Andros.
Regarding claim 2, Herzog in view of Test Complete teaches the method of claim 1, wherein matching and verifying the field against each of the knowledge objects further comprises: identifying a first list of one or more knowledge objects (Herzog, Para 46, iteratively identify additional configuration information to be selected from the configuration repository, “additional configuration information” is analogous to “a first list of knowledge objects”) of a first type from the plurality of knowledge objects in the list (Herzog, Para 45, data type categories include geographic locations, such as a country or geographical region, and an industry in which the solution operates); determining whether a format of subsequent values of the field matching a format associated with a tag value specified in the tag attribute of the knowledge object (Herzog, Para 25, Configuration objects may be grouped into configuration sets based on a shared characteristic or use in a common business process, “configuration set” is analogous to “tag attribute”, “shared characteristic” is analogous to “one of a plurality of formats”), and inserting the object identifier of the knowledge object into the result list (Herzog, Para 25, The configuration set identifier identifies a group of configuration objects, “configuration set identifier” is analogous to “object identifier”), in response to determining that the field matches the value of the value attribute (Herzog, Para 25, The configuration set identifier 210 identifies a group of configuration objects based on a shared characteristic , “configuration set identifier” is analogous to “value attribute”, “ shared characteristic” is analogous to “matching data”) and the format specified in the tag attribute of the knowledge object (Herzog, Para 25, Configuration objects may be grouped into configuration sets based on a shared characteristic or use in a common business process, “configuration set” is analogous to “tag attribute”, “shared characteristic” is analogous to “one of a plurality of formats”).
Herzog in view of Test Complete does not appear to explicitly teach for each of the knowledge objects in the first list, determining whether the field contains one or more leading values matching the values specified in the value attribute of the knowledge object. In analogous art, Andros teaches for each of the knowledge objects in the first list, determining whether the field contains one or more leading values matching the values specified in the value attribute of the knowledge object (Para 0098-0099, the first three characters of the first name must match; the first five characters of the last name must match, “name” is analogous to “knowledge object”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Herzog in view of Test Complete to include for each of the knowledge objects in the first list, determining whether the field contains one or more leading values matching the values specified in the value attribute of the knowledge object, as taught by Andros. One of ordinary skill in the art would be motivated to modify the method of Herzog in view of Test Complete to include for each of the knowledge objects in the first list, determining whether the field contains one or more leading values matching the values specified in the value attribute of the knowledge object in order to return the best data, as taught by Andros (Para 0096, The matching rules can vary and can be determined on an empirical basis as the rules which return the best data).
	Regarding claim 3, Herzog in view of Test Complete further in view of Andros teaches the method of claim 1, wherein matching and verifying the field against each of the knowledge objects further comprises: identifying a second list of one or more knowledge objects (Herzog, Para 46, iteratively identify additional configuration information to be selected from the configuration repository, “additional configuration information” is analogous to “a first list of knowledge objects”) of a second type from the plurality of knowledge objects in the list (Herzog, Para 45, data type categories include geographic locations, such as a country or geographical region, and an industry in which the solution operates); determining a field type of the field (Andros, Para 0103, the SSN and date of birth fields must have only digits and no spaces); and matching the field type of the field against a structure attribute of each of the knowledge objects to identify a subset of the knowledge objects as matching knowledge object candidates (Andros, Para 0097, seven of the nine digits of the SSN must match).
Regarding claim 4, Herzog in view of Test Complete further in view of Andros teaches the method of claim 3, wherein the field type of the field is one of an alpha, a numeric, or an alphanumeric (Andros, Para 0096, the SSN and date of birth fields must have only digits and no spaces).
Regarding claim 5, Herzog in view of Test Complete further in view of Andros teaches the method of claim 3, further comprising: determining a size of the field (Andros, Para 0105, the SSN is nine digits long); matching the size of the field against a size stored in a size of attribute of the knowledge object (Andros, Para 0105, the SSN is nine digits long); and inserting the field into a list of unknown objects if the size of the field does not match the size of the size of attribute (Andros, Para 0120, Data from sources that does not satisfy the matching rules is discarded in step 750, this requires making a list of unknown objects).
Regarding claim 6, Herzog in view of Test Complete further in view of Andros teaches the method of claim 5, further comprising: executing a finite state automaton (FSA) as a part of the data stored in the value attribute of the knowledge object (Andros, Para 0097, seven of the nine digits of the SSN must match, matching SSN is analogous to “executing a finite state automaton”), in response to determining that the size of the field matches the size of the size of attribute of the knowledge object (Andros, Para 0105, the SSN is nine digits long); and inserting the field into a list of unknown objects if the execution of the FSA is not successful (Andros, Para 0120, Data from sources that does not satisfy the matching rules is discarded in step 750, this requires making a list of unknown objects).
Regarding claim 7, Herzog in view of Test Complete further in view of Andros teaches the method of claim 6, further comprising: executing the predetermined verification method specified in the verify attribute of the knowledge object (Herzog, Para 46, This process is referred to as a sub-process 635 to activate or build the configuration directory, “sub-process 635” is analogous to “predetermined field identification analysis”), in response to determining that the execution of the FSA matches a predetermined condition (Andros, Para 0097, seven of the nine digits of the SSN must match, matching SSN is analogous to “executing a finite state automaton”); inserting the object ID of the knowledge object into the result list, in response to determining that the execution of the predetermined verification method is successful (Herzog, Para 25, The configuration object identifier 220 uniquely identifies a particular configuration object or entry); and otherwise inserting the field into the list of unknown objects (Andros, Para 0120, Data from sources that does not satisfy the matching rules is discarded in step 750, this requires making a list of unknown objects).
Regarding claim 9, Herzog in view of Test Complete further in view of Andros teaches the method of claim 1, further comprising: determining a third list of knowledge objects, prior to matching and verifying the field against each of the knowledge objects in the first list (Herzog, Para 46, iteratively identify additional configuration information to be selected from the configuration repository, “additional configuration information” is analogous to “a first list of knowledge objects”); and for each of the fields determined from the input data, matching the field against each of the knowledge objects in the third list (Andros, Para 0097, seven of the nine digits of the SSN must match), and in response to determining that the field matches at least one of the knowledge objects in the third list, removing the field from the input data, wherein the input data with one or more removed fields is examined in view of the knowledge objects in the first list (Andros, Para 0111, the matching rules are satisfied and the data from the source will be stored).
Regarding claim 12, Herzog in view of Test Complete further in view of Andros teaches the method of claim 2, further comprising: determining whether an enforcement policy has been enabled based on a policy enabled attribute of the knowledge object (Herzog, Para 13, Configuration information also may include meta-data about configuration parameters and settings, “meta data” is analogous to “enforcement policy”); retrieving an enforcement policy associated with the knowledge object, in response to determining that the enforcement policy has been enabled (Herzog, Para 26, One example of configuration meta-data is a constraint about the configuration data, such as restricting the modification of an attribute in the configuration data); and performing at least one enforcement action with respect to the input data stored in the storage location (Herzog, Para 26, restricting the modification of an attribute in the configuration data).
Regarding claim 13, Herzog in view of Test Complete further in view of Andros teaches the method of claim 12, wherein the enforcement action comprises at least one of: modifying an ownership of the input data, encrypting the input data, restricting access to the input data (Herzog, Para 26, One example of configuration meta-data is a constraint about the configuration data, such as restricting the modification of an attribute in the configuration data), or sending an alert to a predetermined destination device.
Regarding claim 14, Herzog in view of Test Complete further in view of Andros teaches the method of claim 13, wherein restricting access to the input data comprises at least one of: disabling printing or downloading the input data, disabling an account associated with the input data, performing quarantine of the input data, restricting sharing to view of the input data, or revoking access rights of the input data (Herzog, Para 26, One example of configuration meta-data is a constraint about the configuration data, such as restricting the modification of an attribute in the configuration data).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Herzog in view of Test Complete further in view of Andros further in view of Shah (US 20180150548 A1) hereafter Shah.
Regarding claim 8, Herzog in view of Test Complete further in view of Andros hereafter HTA teaches the method of claim 6 as shown above. However, HTA does not appear to explicitly teach performing a machine learning process on the list of unknown objects for subsequent classification of the unknown objects. In analogous art, Shah teaches performing a machine learning process on the list of unknown objects for subsequent classification of the unknown objects (Para 0051, performing machine-learning classification of file types for unknown data objects). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method HTA to perform a machine learning process on the list of unknown objects for subsequent classification of the unknown objects, as taught by Shah. One of ordinary skill in the art would be motivated to modify the method HTA to perform a machine learning process on the list of unknown objects for subsequent classification of the unknown objects in order to more easily classify unknown objects, as suggested by Shah (Para 0051, classify unknown objects without having to obtain specific file type classifiers for the new file types).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Herzog in view of Test Complete further in view of Frumer et al (US 20100175136 A1) hereafter Frumer. 
Regarding claim 11, Herzog in view of Test Complete hereafter Herzog-Test teaches the method of claim 10 as shown above. However, Herzog-Test does not appear to explicitly teach extracting authentication information from the repository configuration information, including a username and a password; and performing an authentication process based on the username and password to gain access rights to the storage location. In analogous art, Frumer teaches extracting authentication information from the repository configuration information, including a username and a password (Para 0027, user sensitive information optionally includes username and password); and performing an authentication process based on the username and password to gain access rights to the storage location (Para 0028, access to the network connection requires user authentication via username and password). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Herzog-Test to include extracting authentication information from the repository configuration information, including a username and a password; and performing an authentication process based on the username and password to gain access rights to the storage location, as taught by Frumer. One of ordinary skill in the art would be motivated to modify the method of Herzog-Test to include extracting authentication information from the repository configuration information, including a username and a password; and performing an authentication process based on the username and password to gain access rights to the storage location in order to provide security of sensitive information through a network connection (Para 0001, The present invention relates to a system and a method for security of sensitive information through a network connection). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKS T HALE whose telephone number is (571)272-0160. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.T.H./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166